 ST. MARY MEDICAL CENTER 381St. Mary Medical Center and CNA/USWA Health-Care Workers Alliance.  Case 31ŒCAŒ25739 June 27, 2003 DECISION AND ORDER BY MEMBERS SCHAUMBER, WALSH, AND ACOSTA On January 21, 2003, Administrative Law Judge James L. Rose issued the attached decision.  The Respondent filed exceptions and a supporting brief.   The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and affirms the judge™s rulings, findings,1 and conclusions as modified and adopts the recommended Order as modified and set forth in full below.2  This case involves several allegations of 8(a)(1) and (3) violations by the Respondent during the Union™s or-ganizing campaign.   For the reasons set forth in his deci-sion, we agree with the judge™s disposition of these alle-gations, except that we disagree with his finding that the Respondent, through Relief Supervisor Flora Lee, at-tempted to engage in surveillance of employees™ activity at a union meeting in violation of 8(a)(1).31. Lee was invited, or at least thought she was invited, to attend the Union™s meeting on the evening of May 9, 2002.4  The Respondent™s officials told her she could go because they believed she was not a supervisor, but they did not direct her to go.  They did not ask her to report                                                            1 Member Walsh agrees with his colleagues in affirming the judge™s finding in sec. III,B,1,c of his attached decision that the Respondent violated Sec. 8(a)(1) by promulgating an overly-broad no-solicitation rule.  Food Services Director Donald Pace told employee Carlos David that he did not ﬁwant to hear [David] or see [him] talking about the Union inside the hospital or the hospital ground [sic].ﬂ  Subsequently, Pace issued David a written warning which stated that David could not ﬁdistribute or talk about union organizing activities during work hours.ﬂ  The judge found that the language in the written warning was overly broad under Our Way, Inc., 268 NLRB 394 (1983), because it was not limited to the employees™ ﬁworking time.ﬂ  Member Walsh notes, in addition, that Pace™s oral admonition to David was overly broad be-cause it was not even limited to any particular time, and instead on its face unlawfully prohibited solicitation at any time on the Respondent™s grounds. 2 We shall modify the judge™s recommended Order in accordance with our decision in Ferguson Electric Co., 335 NLRB 142 (2001).  Further, we shall substitute a new notice in accordance with our deci-sion in Ishikawa Gasket America, Inc., 337 NLRB 175 (2001). 3 We find it unnecessary to pass on Lee™s status as a supervisor within the meaning of Sec. 2(11) of the Act because we find the con-duct attributed to her would not be unlawful even if she was a supervi-sor. 4 Attendance by a supervisor at an organizational meeting of em-ployees with their knowledge and consent does not constitute unlawful surveillance. Dr. Philip Megdal, D.D.S., Inc., 267 NLRB 82, 88 fn. 4 (1983).   back after the meeting.  As soon as Lee arrived at the meeting, she was informed that she could not attend.  She then left.  She did not say anything later to management about the meeting other than that she was not allowed to attend.  Under these circumstances, the General Counsel has failed to prove a coercive attempt by the Respondent to engage in surveillance. Accordingly, we dismiss this complaint allegation. 2. We agree with the judge that the Respondent sus-pended and discharged Betty Melendez in violation of Section 8(a)(3) and (1).  We note that the judge did not specifically cite Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982), but that he nonetheless engaged in a Wright Line type of analysis.  See, e.g., T & H Investments, 291 NLRB 409 (1988); Bardaville Electric, Inc., 309 NLRB 337 (1992).  Thus, the record shows that Melendez en-gaged in protected activity; that the Respondent had knowledge of that activity; and that the Respondent took adverse employment action against her (suspension and discharge).  Animus can be inferred from the 8(a)(1) vio-lations found by the judge, which we affirm.  While we agree with the Respondent that it would not be unlawful for it to discharge an employee for using language that it found ﬁoffensive and in violation of the institution™s core values of respect,ﬂ we agree with the judge™s finding that the Respondent™s assertion that Melendez was discharged for making such remarks was pretextual, and that ﬁthe discharge was really for her union activity.ﬂ ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified and set forth in full below and orders that the Respondent, St. Mary Medical Center, Los Angeles, California, its officers, agents, successors, and assigns, shall  1. Cease and desist from  (a) Threatening employees with loss of benefits and unspecified reprisals should they select the Union as their bargaining representative.  (b) Interrogating employees about their interest in and activity on behalf of the Union.  (c) Discharging employees because of their interest in and activity on behalf of the Union.  (d) Giving employees written warnings because of their interest in and activity on behalf of the Union.  (e) Promulgating and attempting to enforce an unlaw-ful no-solicitation rule.  (f) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act.  339 NLRB No.  51  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 3822. Take the following affirmative action necessary to 
effectuate the policies of the Act.  
(a) Within 14 days from the date of this Order, offer 
Betty Melendez and Paul Rodriguez full reinstatement to 
their former jobs or, if those jobs no longer exist, to sub-
stantially equivalent positions, without prejudice to their 
seniority or any other rights or privileges previously en-

joyed.  
(b) Make Melendez and Rodriguez whole for any loss 
of earnings and other benefits suffered as a result of the 
discrimination against them in the manner set forth in the 
remedy section of the judge™s decision.  
(c) Within 14 days from the date of this Order, remove 
from its files any reference 
to the unlawful warnings, 
suspensions, and discharges of Melendez and Rodriguez 
and to the unlawful warnings given to David Carlos, and 
within 3 days thereafter notify these employees in writ-
ing that this has been done and that the disciplinary ac-
tions will not be used against them in any way. 
(d) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment records, timecards, personnel re-

cords and reports, and all other records, including an 
electronic copy of such records if stored in electronic 
form, necessary to analyze the amount of backpay due 
under the terms of this Order. 
(e) Within 14 days after service by the Region, post at 
its facility copies of the attached notice marked ﬁAppen-
dix.ﬂ
5  Copies of the notice, on forms provided by the 
Regional Director for Region 31, after being signed by 

the Respondent™s authorized representative, shall be 
posted by the Respondent i
mmediately upon receipt and 
maintained for 60 consecutive days in conspicuous 
places including all places where notices to employees 
are customarily posted. Reasonable steps shall be taken 
by the Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material. In the 
event that, during the pendenc
y of these proceedings, the Respondent has gone out of business or closed any facil-
ity involved in these proceedings, the Respondent shall 
duplicate and mail, at its own expense, a copy of the no-
tice to all former employees employed by the Respon-
dent at any closed facility since May 6, 2002.  (f) Within 21 days after service by the Region, file 
with the Regional Director a sworn certification of a re-
                                                          
 5 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
sponsible official on a form provided by the Region at-

testing to the steps that the Respondent has taken to 
comply.  
APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and ha
s ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist any union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT threaten employees with loss of benefits 
and unspecified reprisals should they select the Union as 

their bargaining representative. WE WILL NOT interrogate employees about their inter-
est in and activity on behalf of the Union. 
WE WILL NOT discharge employees because of their in-
terest in and activity on behalf of the Union. 
WE WILL NOT give employees written warnings be-
cause of their interest in and activity on behalf of the 
Union. 
WE WILL NOT promulgate and attempt to enforce an 
unlawful no-solicitation rule. 
WE WILL NOT in any other manner interfere with, re-
strain, or coerce employees in
 the exercise of the rights 
guaranteed them by Section 7 of the Act. 
WE WILL offer Betty Melendez and Paul Rodriguez re-
instatement to their former jobs, or if those jobs no 

longer exist, to substantially equivalent positions of em-
ployment and make them whole for any loss of wages or 
other benefits they may have suffered. 
WE WILL rescind the written warnings given to Betty 
Melendez, Paul Rodriguez, and Carlos David and will 

not use such warnings in any way against them. 
ST. MARY MEDICAL CENTER   ST. MARY MEDICAL CENTER 383Anne J. White and Christy J. Kwon, Esqs.,
 for the General Counsel.  David G. Freedman, Esq., of Los Angeles, California, for the 
Respondent.  DECISION STATEMENT OF THE CASE JAMES L. ROSE, Administrative Law Judge.  This matter was tried before me at Los Angeles,
 California, on October 1 and 2, 2002, upon the General Counsel™s complaint which alleged that 
the Respondent discharged two employees and gave written 
warnings to another all in viol
ation of Section 8(a)(3) of the National Labor Relations Act (the Act)
. Various violations of Section 8(a)(1) are also alleged. 
The Respondent generally denied that it committed any vio-
lations of the Act and affirmatively contends that the two 
named individuals were discharged for cause. Upon the record as a whole, including my observation of the 
witnesses, briefs, and arguments
 of counsel, I make the follow-ing findings of fact, conclusi
ons of law, and recommended Order. I. JURISDICTION
 The Respondent is a California corporation engaged in the 
business of operating an acute care hospital, in connection with 
which it annually receives goods or services valued in excess of 
$50,000 directly from points outside
 the State of California and 
annually derives gross revenue
s in excess of $250,000. The 
Respondent admits, and I conclude, that it is an employer en-
gaged in interstate commerce w
ithin the meaning of Section 
2(2), (6), and (7) of the Act. II. THE LABOR ORGANIZATION INVOLVED CNA/USWA Healthcare Workers Alliance (the Union) is 
admitted to be, and I conclude is, a labor organization within 
the meaning of Section 2(5) of the Act. III. THE ALLEGED UNFAIR LABOR PRACTICES A. Background In early 2002,
1 the Union began an organizing campaign 
among the Respondent™s approximately 1200 employees. 
Though sketchy in the record, it appears that a petition was 
filed for a unit of nurses and an election was held on May 2, 
with the Union receiving a majority of the votes cast. In March, 
the Union also began to organize the ancillary employees (prin-
cipally those working in food service). This case involves cer-
tain acts of the Respondent toward food service employees, 
including the suspensions and di
scharges of Betty Melendez, 
and Paul Rodriguez, written warnings to Carlos David on May 
24, and assorted acts alleged vi
olative of Section 8(a)(1) in April and May. 
During the time material, there were about 50 employees in 
the food service department, according to then Food Service 

Director Donald Pace. Nicolas Bada was the executive chef. 
There were 32 to 34 employees classified as food service work-
                                                          
 e. 1  All dates are in 2002, unless otherwise indicated. 
ers, which included Melendez, Rodriguez, and David. Pace and 

Bada were admitted to be supervis
ors. At issue is whether Flora 
Lee was a supervisor or agent such that her activity would bind 

the Respondent. B. Analysis and Concluding Findings 1. The 8(a)(1) allegations a. By Nicholas Bada Many of the complaint allegations appear redundant. Thus, it 
is alleged that Bada created the impression that employees™ 
union activities were under surveillance [6(a)(i), (b)(iii), and 
(c)(i)], threatened employees w
ith loss of benefits [6(a)(ii), 
(b)(ii), and (c)(ii)], promulgated an overly broad no solicitation 
rule [6(a)(iii) and (e)] and interrogated employees concerning 
their union activity [6(b)(i) and d(i)]. 
The General Counsel argues that during a one-on-one meet-
ing between Bada and Melendez in Bada™s office on May 6, 
Bada unlawfully interrogated her, 
impliedly threatened her, and 
created the impression that her union activity was under 
surveillancMelendez testified that when Bada called her into his office, 
he started by saying, ﬁ[I]t had co
me to his attention that I had 
been trying to help the union in the kitchen and he said people, 

several people had come and told 
him.ﬂ She denied to Bada that this was true. This opening statement by Bada is alleged to have created 
the impression that employees™ union activity was under sur-
veillance. I conclude not. In order to sustain an of creation of 
impression of surveillance, there must be some indication that 
the manager™s statement that the employee was engaged in 
union activity could only have come from unlawful surveil-
lance. Here such is not the case. As related by Melendez, Bada 
said it had come to his atten
tion and several people had told him. Such does not in any way im
ply that Bada gained his in-
formation through surveillance. See, e.g., 
South Shore Hospital, 229 NLRB 363 (1977). According to Melendez, Bada went on to tell her that she is 
ﬁa very strong, powerful person,ﬂ 
such that when she talks peo-
ple listen. He suggested that she could sway employees for the 
Union, which she said she would not do. Then he asked if she 
had signed an authorization card. She told him she had, but that 
it did not mean anything. Bada 
told her he was worried about her, ﬁI don™t what (want) to see you get in any trouble.ﬂ And 
toward the end of the meeting, he again asked if she supported 
the UnionŠthat he thought she did. Section 8(c) gives employers 
latitude in asking employees 
about their union activity and atte
mpting to persuade them from supporting a union. Where coupled with threats or promises of 
benefits, such interrogation is unlawful. 
Rossmore House Hotel, 269 NLRB 1176 (1984). Here, I conclude that by telling 
Melendez he was worried about her, in the context of asking 
about her union acivity, Bada impliedly suggested that her sup-
port for the Union could have adverse consequences. Accord-
ingly, the interrogation was viola
tive of Section 8(a)(1), as was the implied threat. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 384However, I do not find that Bada attempted to recruit 
Melendez to influence other employees by his statement to her 
that she is a strong and powerful person. He did not ask her to 
speak to other employees against the Union, which was the 
situation in cases cited by the 
General Counsel. In any event, 
since solicitation of Melendez was not alleged a violation of the 
Act, no finding need be made. Rodriguez testified that twice a week after March, Bada 
would ﬁpull me in his officeﬂ and tell that the Union was no 

good and he knew that Rodriguez supported the Union. Bada 
testified that Rodriguez came into his office about three times and told Bada he was opposed to the Union. There is a direct conflict between Rodriguez and Bada concerning who initiated 
these discussions, and what was said. I credit Rodriguez over 
Bada and find that their discussions about the Union was gen-erally as testified to by Rodriguea. 
It is specifically alleged that in a meeting Bada had with 
Rodriguez on May 7, Bada inte
rrogated Rodriguez, impliedly 
threatened him, and created the impression that his union activ-
ity was under surveillance. According to Rodriguez, Bada 
started the meeting by saying that he and everyone, including 
the ﬁsistersﬂ ﬁwho own the hospita
lﬂ were disappointed in him because they found out that he was prounion. ﬁBecause, and 
they saw me the night of May 2 celebrating with the nurses 
when they won their election to be represented by CNA.ﬂ (Rod-
riguez is also included in a picture of the celebration in the 
Union™s flyer.) Contrary to the General Counsel, I do not con-
clude this statement created the impression that the union activ-
ity of Rodriguez could only have been known through unlawful 
surveillance. His activity was, in fact, a matter of general 
knowledge and was published by the Union. 
Bada also told Rodriguez that he had better not catch Rodri-
guez passing out union cards and he said, ﬁ[O]ne of these days 
you™re gonna get in trouble and the sisters aren™t gonna help 
you.ﬂ As far as I can determine, there was no interrogation by 
Bada in this conversation; howev
er, the statement that one day 
he would get into trouble does seem to be a threat of unspeci-
fied reprisals. Also Bada told Rodriguez that if the Union came 

in, employees would lose the bene
fit of free meals. I conclude 
that Bada threatened employees in
 violation of Section 8(a)(1). The allegation in paragraph 6(d), interrogation by Bada, ap-
parently is alleged to have occu
rred in a meeting with David at which Bada was present on May 
10. This allegation will be considered below, since Bada was not the company spokesman 

at this meeting. 
In paragraph 6(e), it is alleged that ﬁ[o]n various dates in 
AprilŠMay 2002, (Bada) promulgated and attempted to en-
force an overly broad no solicitation/no distribution rule by 
telling employees that he did not 
want employees to talk about 
the Union during work time.ﬂ I ha
ve found no testimony to this 
effect nor has counsel for the General Counsel directed me to 
any. Accordingly, I shall recommend that this paragraph be 
dismissed. 
b. By Flora Lee It is alleged, and denied, that Flora Lee was a supervisor 
within the meaning of Section 
2(11) such that her actions would bind the Respondent. Primarily from the testimony of 
the Respondent™s witnesses and its records, I conclude that during the times material he
re, Lee was a supervisor. 
Pace testified that Lee was first designated as a ﬁlead personﬂ 
some time in 2001.  ﬁThis year (2002) she also continued to fill 
in as a lead during some medical leave coverage for one of the regular food service supervis
ors (Evelia Arredondo, who was on leave following foot surgery).ﬂ Lee testified that Pace asked 
her to be the relief supervisor since Arredondo would be gone for 3 months. Pace gave Lee a badge to wear stating that she 
was a temporary (or relief) supervisor and he did so because, 
ﬁwhile she was on that assignment (filling in for Arredondo), I 
wanted to make sure that the kitchen staff understood that she 
did have authority to direct them, and that when she was in the 
kitchen, that they needed to listen to what she had to say if 
there were work issues to be resolved.ﬂ
2Pace further testified concerning Lee™s duties 
 Well, she would have to supervise the day to day kitchen op-

erations, be a monitor that people were doing their jobs, make 
sure that, you know, the patients got taken care of, caterings 
were taken care of. If somebody called off sick, she would 
probably try to get some coverage for the schedule for that. So 
basically, she would try and coordinate the normal day to day 
kitchen staff.  On the work schedules in evidence, from February 17 
through May 25, Lee is designated as ﬁsupervisor™ typically 5 
days a week. She also worked sh
ifts usually two each week, for 
which she was not designated ﬁsupervisor.ﬂ There is little question that during the period from February 
through May, at least, the Respondent vested Lee with the au-

thority to responsibly direct 
rank-and-file employees and so 
informed them. Such was her regular assignment during that 
period. Pace referred to Lee as a supervisor in his May 14 
writeup of Rodriguez and as acting supervisor in his writeup of 
Melendez. Accordingly, I concl
ude that during the material 
times of the events here, Lee was a supervisor within the mean-

ing of Section 2(11) of the Act during the time of the events 
here, even though her status as such was temporary. E.g., 
E. I. du Pont Newport Local 9 (du Pont & Co.), 
300 NLRB 1165 (1990). On the evening of May 9, there was a meeting of employees 
at David™s home. Lee is alleged 
to have engaged in surveillance of employees™ union activity by attempting to attend it. Lee 
testified that David invited her 
to that meeting. Though he de-nied doing so, he testified that he did invite her to a meeting. In 
any event, she decided to attend and asked her superiors, Pace, 
Bada, and Robert Quarfoot, the Respondent™s vice president of 
business development, if she should do so. According to Bada, 
ﬁeither Bob (Quarfoot) or Don (Pace) but they said, ﬁWell, you 
are not a supervisor. You can go. If you are invited, you are 
free to go. You are not a supervisor at all.ﬂ Pace testified that before the meeting, Lee had come to him 
 [A] little concerned and confused because she said, ﬁI™m fill-

ing in as a supervisor.ﬂ I said, ﬁFlora, your official title is food 
                                                          
 2 Though of little consequence here, Lee testified that she had been 
given the badge about 6 months af
ter being made the lead person, 
which would have been prior to
 her assuming Arredondo™s duties. 
 ST. MARY MEDICAL CENTER 385service worker. That is what this would be based on is the fact 
that, you know, that you are a line employee, and you would 
be eligible for the same type of Union, you know, contract as 
anybody else. So it™s up to you to make that decision.ﬂ I said, 
ﬁYou are only filling in as a tem
porary supervisor here. That™s 
not a permanent job assignment for you.ﬂ 
 After work that evening, she got a ride to the meeting with a 
coworker named Doyle. David testified that he received a call 
from the hospital that Lee was on her way to the meeting and 
he so informed the employees present and the union representa-
tives. They said she could not attend because she was a super-
visor. When Lee arrived, she wa
s told she could not come in. Since she had come with others
, David offered to give her a ride back to the hospital. Lee testified that she was very upset and humiliated. She 
then paged Bada and told him what had happened. The next 
day Pace came to her and asked how the meeting went, and she 
told him that she had not been allowed to attend. Although Lee may well have believe
d that she was invited to the meeting at David™s home, there is also no question that she 
cleared her attendance with Quarfoot, Pace, and Bada, and she 
reported to Bada that evening. The next day Pace asked her 
about the meeting. On these facts, I conclude that in fact Lee 
attempted to engage in surveillance of employees™ union activ-
ity with the blessing of her superiors. Knowing that she had 
been vested with supervisory au
thority, at least on a temporary 
basis, they should have told Lee she should not attempt to at-
tend the meeting. According to Bada, they knew that she could 
not attend if she was supervisor, 
but they asserted she was not. 
Such assertions, contrary to the clear evidence of her supervi-

sory authority, do no relieve the Respondent. The Respondent™s 
actions, I conclude, violated Section 8(a)(1). This is the case, 
whether or not, as some testim
ony suggests, she attempted to 
see who was present by looking in the front window. 
On May 9, and again on May 13, according to Rodriguez, 
Lee confronted him, said that she was disappointed in him for supporting the Union and referred to him as Judas. The General 
Counsel argues that such coerced and interfered with his Sec-
tion 7 rights and was therefore vi
olative of Section 8(a)(1). Counsel has cited no case wherein the Board has found that a 

supervisor violates the Act 
by calling an employee a name, 
even if degrading, absent a threat. Here there was no threat. I 

conclude that Section 8(c) prohibits finding a violation simply 
based on Lee calling Rodriguez a Judas. Of course, as in the 

cases cited, such could be evidence that his union activity was 
known to the Respondent for purposes of finding his discharge 
violative of Section 8(a)(3). But, I conclude, Lee™s reference was not independently violative 
of Section 8(a)(1) and I shall recommend that paragraph 7(b) be dismissed. c. By Donald Pace On May 10 or 11, Pace is alleged to have unlawfully interro-
gated an employee about his a
nd other employees™ union activ-
ity. The General Counsel argues that this violation occurred 
during a discussion Pace had with David on the morning fol-
lowing the union meeting at David™s house. Pace testified: 
 What I did was I asked Carlos (David) to come into my of-

fice, and I expressed my opini
on to him what I thought of 
somebody (presumably David) 
who would invite someone 
(presumably Lee) to their home and then relinquish control of 
his own home to a third-party (presumably the Union) and let 
them decide who was welcome in
 his home.  And I told Car-los that if all of these activities and action start disrupting the 
workplace, that that I™m going to have an issue with: And I 
said, ﬁThat™s why I™m talking to you now, because if this 
starts spilling over into the workplace were it creates grief and 
problems in the kitchen with 
the employees, then I have a 
problem with this.ﬂ And that™s
 when I explained to him, I 
said, ﬁCarlos, I can™t tell you how to run your own home, but I 
think it™s totally the most inhospitable and rudest thing I™ve 
ever heard of to invite somebody to your home that gets to 
you front door and you tell them to go away. And it™s not 
even you telling them, it™s somebody else saying it for you.ﬂ 
 David™s version of his meeting with Pace is, in substance, the 
same. David testified, ﬁthat he 
has a problem that we didn™t let Flora Lee to go inside the house.ﬂ ﬁHe said tht he has a problem 
if it is involving his employee, Fl
ora Lee, as a supervisor being treated different.ﬂ  ﬁHe told me that why did I let these peo-
pleŠthat is way he calledŠhe say, why did I let these people 
to control my house that night.ﬂ 
Nowhere in David™s testimony, or that of Pace, is there an 
indication that Pace was questioning David about his union 
activity or the union activity of other employees. Though 

Pace™s action in giving his opinion to David is questionable, 
and could be construed as threat
ening unspecified reprisals, it could also be construed as a statement of his legitimate concern 

that the union activity not disrupt the employees™ work. In any 
event, only unlawful interrogation is alleged and I conclude he 
did not interrogate David. Acco
rdingly, I shall recommend that 
paragraph 8(a) be dismissed. Additionally, it is alleged that on various dates in April and 
May, Pace ﬁpromulgated and attempted to enforce an overly 
broad no solicitation/no distribution rule by telling employees 
he did not want to hear them talking about the Union at the 
hospital or on hospital grounds.ﬂ Th
is allegation is based on the testimony of David concerning the May 10 meeting with Pace 

and the written warnings he received on May 24. 
David testified that at the end of the meeting with Pace, Pace 
ﬁtold me he doesn™t want to hear me or see me talking about the 
Union inside the hospital or th
e hospital ground [sic].ﬂ This is 
undenied by Pace and generally corroborated by Pace™s state-
ment on the written warning he gave David on May 24: ﬁCarlos 
has been told that he may not distribute or talk about union 
organizing activities during work hours. This is a violation of 
hospital policy.ﬂ And, ﬁCarlos must immediately cease any 
union activities during work hours or face possible progressive 
discipline.ﬂ The test of whether a no-solicitation rule is valid (there being 
no issue here concerning distri
bution of union literature) hinges on whether the prohibition applie
s only to time the employees 
are working at their jobs. If so, then the rule is presumptively 
valid. However, if the prohibition includes all working hours, 
then the rule is presumptively invalid since on its face such 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 386would apply when employees are on break and before and after 
work. The Board has therefore held that a rule prohibiting so-
licitation during ﬁworking timeﬂ is 
presumptively valid and one 
prohibiting solicitation during ﬁworking hoursﬂ is presump-
tively invalid. 
Our Way, Inc., 268 NLRB 394 (1983), in which 
the Board noted that by the time of its decision the ﬁdistinction 

between ‚working time™ and working hours™ had attained sub-
stantial understanding, and many unions and employers had 
fashioned their instructions, policies, and rules in reliance on the principlesﬂ set forth in earlier cases. 
Though the distinction between ﬁworking timeﬂ and ﬁwork-
ing hoursﬂ may seem trivial, if not
 meaningless, it is a part of labor-management lexicon which employers are deemed to 

know. Indeed, the Respondent™s written policy banning solicita-
tion during ﬁwork timeﬂ is presumptively valid. However, Pace 
amended this policy when he told
 David that he could not talk about the Union during ﬁwork hours.ﬂ In doing so, he promul-
gated a presumptively invalid 
no-solicitation rule. And he en-forced this unlawful rule by issuing David a written warning on 

May 24. The Respondent offered no evidence why this pre-
sumptively invalid rule was pe
rmissible. Accordingly I con-
clude that the Respondent violated the Act as alleged in para-

graph 8(b). 2. The 8(a)(3) allegations a. The suspension and discharge of Betty Melendez The facts surrounding the suspension and discharge of 
Melendez are not in dispute. Sometime in late April or early 
May, Melendez talked twice to Pace about a raise and receiving 
no satisfaction, approached an individual named Jeff (Jernigan) from human resources. She testified that she ﬁwent to his office 
and we discussed what was going on in the kitchen. And he 
asked me to explain to him what, what, you know, I was there 

to talk to him about and I told him I, you know, I didn™t think it 
was fair.  I said I work very hard
, I says I have a lot of experi-
ence, a lot of knowledge, I can do every job in the place.ﬂ Jeff 

said that he would look into the matter and a week or so later, 
on May 9, Jeff told her that he agreed she deserved a raise and 
that if Pace did not give her one, he would. ﬁHe says don™t 
worry, he says don™t get upset.ﬂ 
But she continued to be upset and cried while working by 
herself in the kitchen. Lee cam
e into the kitchen and asked Melendez what was wrong. Lee said to her, ﬁ[M]aybe I can 
help you. And I, I said to her, I said it just gets me mad that I 
can do every job in here, I can be pulled from one job to an-
other job and help everybody do their work, and all of these 
dumb yellow bus people are going to be getting raises and I™m 
not.ﬂ Lee told her not to worry and left. 
According to Lee, Melendez was ﬁupset because of the 
raiseﬂ and said to Lee ﬁI™m going to make the same amount of 
money like this stupid yellow bus
 in the kitchen.ﬂ Lee asked 
whom she was referring to and Melendez said, ﬁOh, that stupid Carol and Jennifer.ﬂ Lee testified that Jennifer is very slow and 
Carol is hyper. 
Lee testified that she reported this incident Bada, writing: 
ﬁShe told me about the pay that
 she is making the same amount as the yellow buses in the kitchen make.ﬂ Bada in turn reported 
to Pace who suspended Melendez for 3 days with the explana-
tion: ﬁOn 5/9/02 Betty was talki
ng to Acting Supervisor Flora 
Lee and made some very disparaging and discriminatory Re-
marks about co-workers. She sp
ecifically referred to several 
other employees as ‚Stupid Yellow Bus™ people. And how 
could they be making the same amount as her. This represents a 
serious violation of behavior and attitude Inconsistent with the 
values of the hospital.ﬂ Melendez responded in writing that she was sad and had 
been crying and said to Lee, ﬁI just don™t understand, how I 
don™t get a raise but all the Dumb Yellow Bus people got one.ﬂ 
She ended her response: ﬁI™m very sorry and this will not hap-
pen again.ﬂ On May 14, Pace discharged Melendez, he claims, ﬁfor mak-
ing disparaging and discriminatory remarks against another 
employee.ﬂ The issue is whether the suspension and discharge 

of Melendez was the result of her perceived activity on behalf 
of the Union, or, as asserted by Pace, because she had made an 
offensive and disparaging remark about coworkers. I conclude 
that the discharge was really for her union activity. 
First, I simply do not believe Pace. He asserts that what 
Melendez said to her supervisor, no one else being present, was 
of the same seriousness as a racial or ethnic slur is simply in-
credible. Indeed, there is minimal indication what the reference 
to ﬁyellow busﬂ is suppose to m
ean. It is certainly not com-
monly known as a slur. Melendez 
testified that she had heard the phrase used commonly by ot
hers, including supervisors. Lee testified that she had heard it once, at a distance. Pace testi-

fied that he had never heard it before.  Quarfoot testified that he 
had never heard this phrase, 
but nevertheless thought is so egregious as to warrant discharge. Pace testified that he might have considered a lesser penalty 
ﬁ[b]ut her approach was so offhanded that it was like this was 
acceptable, and to me, that wasn™t acceptable, and it showed no 
remorse for even making the comment whatsoever.ﬂ Yet he 
testified that he had not read the written response submitted by 
Melendez which contained the apology. Either Pace was not 
telling the truth (which I believe to have been the case) or he 
did not consider all available evidence before deciding to dis-
charge Melendez, which itself suggests a hidden motive. But even if Melendez meant to disparage two employees 
who were slow in their work, to discharge her for saying so 
only to her supervisor, in the context of believing she would not 
get a raise while the others would, goes well beyond reason. In 
fact, others who used racial slurs were disciplined with only 
written warnings. Of course, an employer does not have to be 
guided by reason or consistenc
y in terminating employees; 
however, experience dictates that where an employer™s decision 
is patently unreasonable or inc
onsistent, then the employer™s 
self-serving explanation need not be accepted by the trier of 
fact. Indeed, in such a situation, I can, and do, infer a motive 
which I believe the Respondent sought to hideŠthat the union activity of employees was the basis of the suspension and dis-
charge of Melendez. 
Shattuck Denn Mining Corp. v. NLRB, 
362 F.2d 466 (9th Cir. 1966). I therefore conclude that the Respon-
dent suspended and discharged 
Melendez in violation of Sec-tion 8(a)(3).  ST. MARY MEDICAL CENTER 387b. The suspension and discharge of Paul Rodriguez On May 14, Rodriguez was suspended by Pace 
 Paul approached me on 05/02/02 with a complaint about his 
supervisor Flora Lee. He felt she was rude and treated him 
with disrespect when she asked him why he didn™t make cus-

tards for the patients. He felt she should have discussed it only 
in private and not where others could overhear. He freely ad-
mitted that he did not make the custards and also told me ﬁhe 
wasn™t going to take any more of her SŠ.ﬂ  I investigated the 
incident and felt that while the counseling location was not entirely appropriate, Flora was 
performing her duty consistent 
with the guidelines. (cont. separa
te page) Paul was counseled about his attitude and behavior 
towards staff and patients pre-viously as documented on Oct 22,
 2001. (See Attached). Also he was counseled about inappropriate behavior on March 6, 2001 as documented. (See Attached).  This demonstrates a 
negative behavior pattern that seems to crop up with some 
regularity. It is unacceptable to have this type of issue con-
tinue to be a problem.  Rodriguez was thus suspended for 3 days, and when he re-
ported back to work on May 17 (or May 20), was discharged. 

In asserting a pattern of unacceptable behavior on the part of 
Rodriguez, Pace relied on two earlier incidentsŠone on March 
6, 2001, involving an argument between Rodriguez and another 
employee wherein both were ﬁraising their voices in public.ﬂ 
The second occurred on Octobe
r 22, 2001, and involved an argument between Rodriguez and Lee in the presence of a pa-

tient, and Rodriguez was suspended for 3 days for: ﬁ1. Rude 
comments about Patient. 2. 
overstepping boundsŠcalling secu-rity. 3. inappropriate behavi
or towards co-workers.ﬂ Though Rodriguez tends to minimize the seriousness of these previous 

events, no doubt they did occur. 
The question then is whether the claim of relying on two 
events occurring 7 to 14 months previously, was a pretext or 

was true. I conclude that Pace™s asserted reliance on the two 
previous events was a pretext to disguise his true motive in 
suspending and discharging Rodriguez. These two previous 
events hardly establish a ﬁpatte
rn of inappropriate behavior towards co-workers and patientsﬂ as argued by the Respondent. 
There is little doubt about Pace™s animosity toward the Un-
ion and the employees™ organizational campaign. That Rodri-

guez was a supporter of this campaign was a matter of common 
knowledge. His picture with some nurses the night of their 
election victory appeared in the Union™s flyer. In his dispute 
with Lee, for which he was discharged, Rodriguez did exactly 
what he had been told to do previouslyŠthat is, take up with a 
superior any dispute he had with
 another employee, or in this 
case, a lower-level supervisor. Finally, Pace™s action against 
Rodriguez did not take place at about the time it occurred (May 
2) but nearly 2 weeks later and after the union flyer was pub-
lished and Rodriguez became generally known as a sympa-
thizer. Counsel for the Respondent incorrectly stated in his 
brief that this event occurred on May 12, which, if true, would 
have minimized the significance of the delay. 
The dispute between Rodriguez and Lee, for which the Re-
spondent claims he was discha
rged, involved Lee™s contention that Rodriguez had not made enough custard on May 1. Rodri-
guez contends that he did, but in any event, he reported Lee™s 
criticism to Pace. I conclude that absent the union activity, Pace 
would not have discharged Rodriguez for doing so. I conclude 
that in suspending and discharg
ing Rodriguez, the Respondent violated Section 8(a)(3) of the Act. c. The written warnings to Carlos David On May 24, Pace gave David 
a written warning dated May 
23 which states:  On Wednesday May 22, 2002 
Carlos was observed in the company of Albert and Art (Surgery Supply employ-
ees) by Jim (Security Officer) near the corner of Physical 
Therapy and Food Service Offices and was talking to these 
other employees about a ﬁUni
on Newsletter™ he had in his hand. Jim stated to me (Don Pace) that he asked if they 
were on a break and that Carlos immediately put the news-
letter in his pocket and returned to work. Carlos has been 
told that he may not distribute or talk about union organiz-
ing activities during work hours. This is a violation of 
hospital policy. 
Carlos must immediately cease any union activities 
during work hours or face possible progressive discipline.  On May 24 David received a s
econd written warning, signed by Pace that day, which reads: 
 On Friday May 17, 2002, Carl
os was observed outside the 
hospital warehouse area at approxi
mately 4:30 pm. Carlos had 
worked in the kitchen earlier that day, but was off work at ap-

proximately 1:30 pm. Carlos knows 
that he is not supposed to be in an unauthorized work area or hanging around the hospi-
tal grounds during off hours.  The warning for talking about the union during ﬁwork hoursﬂ 
was clearly unlawful and violative of Section 8(3). David and 
the other two employees were on break and certainly had the 
Section 7 right to talk about the Union. Similarly, the warning 
for being on company property after work hours was an unlaw-
ful interference with Section 7 rights. As Pace admitted, the 
Respondent had no policy requiring employees to stay off the 
property after they had finished working. Pace claims that his 
policy ﬁis to go home when you when your are off the clock.ﬂ 
ﬁThat™s my policy regardless of whether there is a stated spe-
cific hospital one.ﬂ There is no evidence of a business justifica-
tion for the alleged policy asserted by Pace. 
Pace clearly had animus against the employees™ union activ-
ity, and toward David specifically, as demonstrated by his state-
ments to David following the Ma
y 9 union meeting at David™s 
house. These warnings, I conclude, were in retaliation for 
David™s union activity and would 
not have been given absent that activity. David had been given only one warning (for being 
late) in his 14 years of employ
ment. Accordingly, I conclude 
that the Respondent violated Section 8(a)(3) by issuing David 
two written warnings on May 24. 
REMEDY Having found that the Respondent has engaged in certain un-fair labor practices, I conclude 
that it should be ordered to cease and desist there from and to take certain affirmative action 

designed to effectuate the policies of the Act, including offering  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 388reinstatement to Betty Melendez and Paul Rodriguez to their 
former jobs, or if those jobs 
no longer exist, to substantially 
equivalent positions of employme
nt and make them whole for any loss of earnings and other benefits in accordance with the 
provisions F. W. Woolworth Co., 90 NLRB 289 (1950), plus 
interest as computed in 
New Horizons for the Retarded, 283 NLRB 1173 (1987). [Recommended Order omitted from publication.] 
 